DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the following repetitive limitations from claim 1, even though the limitations of claim 1 are integrated into claim 8:
angular resolution determination
spatial distribution of object points
categorization of stationary and non-stationary objects
density determination 
comparison of density based on threshold value
Since these limitations were introduced in claim 1 and then again recited in claim 8, it is unclear if claim 8 is referring to the limitations of claim 1 or if claim 8 is presenting additional elements of the same nature. If the former, there remain antecedent basis issues as repeated limitations are not 
Claim 9 recites the following repetitive limitations from claim 8 (which further include the limitations of claim 1) even though the limitations of claim 8 are integrated into claim 9:
transmitter
receiver
angular resolution determination
spatial distribution of object points 
categorization of stationary and non-stationary objects
density determination 
comparison of density based on threshold value
Since these limitations were recited in claims 1, and 8, it is unclear if claim 9 is referring to the limitations of the other claims or if claim 9 is presenting additional elements of the same nature. If the former, there remain antecedent basis issues as repeated limitations are not properly addressed that need correction; if the latter, the claim language should clearly recite that each of the elements are in fact intended to be in addition to those recited in claims  1 and 8.
the elements are in fact intended to be in addition to those recited in claims  1 and 8. 
Claim 10 recites the following repetitive limitations from claim 9 (which further include the limitations of claim 8, which further includes the limitations of claim 1) even though the limitations of claims 1, 8 and 9 are integrated into claim 10:
transmitter
receiver
angular resolution determination
spatial distribution of object points 
categorization of stationary and non-stationary objects
density determination 
comparison of density based on threshold value
Since these limitations were recited in claims 1, 8, and 9, it is unclear if claim 10 is referring to the limitations of the other claims or if claim 10 is presenting additional elements of the same nature. If the former, there remain antecedent basis issues as repeated limitations are not properly addressed that need correction; if the latter, the claim language should clearly recite that each of the elements are in fact intended to be in addition to those recited in claims  1, 8 and 9.

For the reasons expressed above, the metes and bounds of the claim limitations as presented in claims 8, 9 and 10 are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 9383753).
Claim 1: Templeton teaches A [[M]]method [[(48)]] for abstract], the method comprising: 
transmitting, by the at least one sensor apparatus, optical transmitted signals fig. 1 via laser rangefinder/lidar unit 128] [[(16)]]; and
capturing optical transmitted signals [[(36)]] reflected from object points [[(40)]] of the at least one object fig. 1 via laser rangefinder/lidar unit 128; fig. 5B via step 510] [[(14),]]; [[and]] 
determining a spatial distribution of the object points [[(40)]] of the at least one object via col 14, line 58-col 15, line 5 which teaches a spatial distribution of points corresponding to a target object] [[(38),]]; and 
categorizing the at least one object via col 25, line 41-60 which teaches distinguishing between mobbing and non-moving objects upon consideration of enhanced angular resolution] [[,]] bydetermining a spatial density of the captured object points [[(40)]] in at least one region [[(70)]] of the at least one object [via col 14, line 58-col 15, line 5 which teaches a spatial distribution of points corresponding to a target object] wherein when via col 26, line 65-col 27, line 33 which teaches a baseline 3D map including substantially permanent objects and environment features (i.e. stationary objects) corresponding to the threshold as claimed. While a threshold value is not explicitly taught, a person of ordinary skill in the art would find obvious that a 3D map is comprised of values corresponding to an object of interest. Because of this, the baseline 3D map of Templeton would be considered representative of a collection of values indicating that an object or objects within the map is/are stationary.].
The combination of embodiments cited herein would be obvious to a person of ordinary skill in the art, since the disclosure of Templeton supports either their use together or their alternative nature.

Claim 2: Templeton teaches whereindensity of a segment of the object illustrated in fig. 3C as 314; object 210 facing away from lidar 302 illustrated in fig. 3B].

	Claim 3: Templeton teaches wherein

Claim 4: Templeton teaches whereinand perpendicularly, to one another are captured, the at least one object [[(18)]] is categorized as non-stationary [col 28, line 48-col 29, 15 describes measuring edges of an object in order to determine a shape of the object; col 30, line 9-24 teaches classifying object shape, some classifications being non-stationary such as pedestrians, bicycles, cars, motorcycles, etc.].

Claim 5: Templeton teaches whereinat least col 10, line 1-22 describes the system and method set forth in Templeton being used in autonomous vehicle applications, which require the system to constantly carry out the method in order to allow a moving vehicle to travel without interruption due to its surroundings being consistently identified. Statistical processing is the result of determining whether an object is stationary or moving or tracking an object to determine its distance in proximity to the autonomous vehicle.].

Claim 6: Templeton teaches whereincol 26, line 9-18 describes employing lidar to determine an object’s speed] [[(38)]] and [[if]]when the relative speed is of the general order of about 0 m/s, a categorization of the at least one object fig. 3B, 3C and col 14, line 58-col 15, line 5 describe using spatial density to classify moving (car 310/314) and non-moving (tree 312/316) objects].

Claim 7: Templeton teaches whereina sampling light time-of-flight measurement methodcomprising a LiDAR or a LaDAR method [abstract describes a lidar system (inherently operating on the basis of TOF principle) employed to determine distance to an object via a 3D map; col 26, line 9-18 describes employing lidar to determine an object’s speed].

Claim 8: Templeton teaches a [[D]]device [[(34)]] of an abstract] the device being configured to perform a method [[(48)]] according to claim_1the device comprising:
[[with]] at least one analysis component [[(34)]] for: 
determining at least one angular resolution of propagation directions of transmitted signals [[(36)]] and/or received signals [[(38)]] with reference 28318543to a main monitoring direction [[(42)]] of the at least one sensor apparatus [fig. 1 via laser rangefinder/lidar unit 128; fig. 5B via step 510 ][[(14)]] and [[for]] 
determining a spatial distribution of object points [[(40)]] of the at least one object via col 14, line 58-col 15, line 5 which teaches a spatial distribution of points corresponding to a target object] [[(38),]]; and 
at least one categorization component [[(46)]] for categorizing the at least one object via col 26, line 65-col 27, line 33 which teaches a baseline 3D map including substantially permanent objects and environment features (i.e. stationary objects) corresponding to the threshold as claimed. While a threshold value is not explicitly taught, a person of ordinary skill in the art would find obvious that a 3D map is comprised of values corresponding to an object of interest. Because of this, the baseline 3D map of Templeton would be considered representative of a collection of values indicating that an object or objects within the map is/are stationary.], 
whereincol 14, line 58-col 15, line 5 and fig. 3C illustrate spatial density of points corresponding to different objects] col 15, line 27-39 teaches comparing data corresponding to a moving object and data corresponding to a stationary object, for instance, via a baseline 3D map as reflected in the rejection of claim 1. See also the rejection of independent claim 1.].
The combination of embodiments cited herein would be obvious to a person of ordinary skill in the art, since the disclosure of Templeton supports either their use together or their alternative nature.

Claim 9: Templeton teaches a [[S]]sensor apparatus [[(14)]] of a vehicle [abstract] [[(10)]] with at least one device the sensor apparatus comprising: 
at least one transmitter for transmitting fig. 1 via laser rangefinder/lidar unit 128] [[(16)]]; [[and]] 
at least one receiver for the capture of transmitted signals [[(36)]] reflected at object points [[(40)]] of the at least one object fig. 1 via laser rangefinder/lidar unit 128 ][[(38),]]; 
wherein the at least one device of the sensor apparatus comprises:
fig. 5B via step 510 ] [[(14)]] and for determining a spatial distribution of the object points [[(40)]] of the at least one object via col 14, line 58-col 15, line 5 which teaches a spatial distribution of points corresponding to a target object ][[(38),]]; and 
via col 26, line 65-col 27, line 33 which teaches a baseline 3D map including substantially permanent objects and environment features (i.e. stationary objects) corresponding to the threshold as claimed. While a threshold value is not explicitly taught, a person of ordinary skill in the art would find obvious that a 3D map is comprised of values corresponding to an object of interest. Because of this, the baseline 3D map of Templeton would be considered representative of a collection of values indicating that an object or objects within the map is/are stationary], 
whereincol 14, line 58-col 15, line 5 and fig. 3C illustrate spatial density of points corresponding to different objects] col 15, line 27-39 teaches comparing data corresponding to a moving object and data corresponding to a stationary object, for instance, via a baseline 3D map as reflected in the rejection of claim 1. See also the rejection of independent claim 1.].
The combination of embodiments cited herein would be obvious to a person of ordinary skill in the art, since the disclosure of Templeton supports either their use together or their alternative nature.

Claim 10: Templeton teaches a [[D]]driver assistance system [[(12)]] of a vehicle [abstract] [[(10)]] with at least one sensor apparatus sensor apparatus comprising: 
at least one transmitter for transmitting fig. 1 via laser rangefinder/lidar unit 128]; [[(16)]] and 
at least one receiver for the capture of transmitted signals [[(36)]] reflected at object points [[(40)]] of the at least one object fig. 1 via laser rangefinder/lidar unit 128] [[(38)]], 
wherein the at least one device comprises: 
at least one analysis component [[(34)]] for determining at least one angular resolution of propagation directions of the transmitted signals [[(36)]] and/or of the received signals [[(38)]] with respect to a main monitoring direction [[(42)]] of the at least one sensor apparatus [fig. 5B via step 510 ][[(14)]] and for determining a spatial distribution of the object points [[(40)]] of the at least one object via col 14, line 58-col 15, line 5 which teaches a spatial distribution of points corresponding to a target object ][[(38)]], and  28318545
via col 26, line 65-col 27, line 33 which teaches a baseline 3D map including substantially permanent objects and environment features (i.e. stationary objects) corresponding to the threshold as claimed. While a threshold value is not explicitly taught, a person of ordinary skill in the art would find obvious that a 3D map is comprised of values corresponding to an object of interest. Because of this, the baseline 3D map of Templeton would be considered representative of a collection of values indicating that an object or objects within the map is/are stationary], 
whereincol 14, line 58-col 15, line 5 and fig. 3C illustrate spatial density of points corresponding to different objects] col 15, line 27-39 teaches comparing data corresponding to a moving object and data corresponding to a stationary object, for instance, via a baseline 3D map as reflected in the rejection of claim 1. See also the rejection of independent claim 1.].


Additional reference(s) not relied upon but relevant to Applicant’s disclosure and included on PTO-892:

Ma (US 2015120244) for reasons presented in the various incoming written opinions of the ISA and related communications.
Zhu (US 9097800) which is drawn to a light detection and ranging device associated with autonomous vehicle scans through a scanning zone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645